DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The applicant did not cross through the number “4” in line 2 of claim 5. Appropriate changes are required.

Claim 21, line 1 should not read, “The system of any one of claims 18” as this is grammatically incorrect since only claim 18 is being referenced. Appropriate changes are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 11, 13, 16, 18, 20-21, 34, 52-54 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOPELMAN, WO 2015/140614.

As per claims 1, 18 and 52, KOPELMAN discloses a removable dental appliance comprising an appliance body configured to at least partially surround two or more teeth of a patient (e.g. See Figure 1A, element 100; an aligner), wherein the appliance body comprises:
a first shell shaped to receive a first tooth of the patient (e.g. See Figure 3B, element 302a);
a second shell shaped to receive a second tooth of the patient (e.g. See Figure 3B, element 302b); and
at least one spring bellows comprising an arcuate displacement of the appliance body extending over and away from at least a portion of an interproximal region between the first tooth and the second tooth to join the first shell and the second shell, wherein the at least one spring bellows is configured to apply a force between the first shell and the second shell to cause movement of at least one of the first tooth and the second tooth toward a desired position when the removable dental appliance is worn by the patient (e.g. interpreted to correspond to Figure 3B, elements 304, elastic segments; also See [0039] and [0040]).

As per claims 3, 16 and 20, and as best understood, KOPELMAN adequately discloses a portion of the gingival margin being overlapped by the spring bellow (Examiner has circled the areas with respect to Figure 3B):

    PNG
    media_image1.png
    402
    1345
    media_image1.png
    Greyscale

As per claims 4 and 21, KOPELMAN adequately discloses the features claimed by disclosing that the stiffness of the shell segments (elements 302a and 302b) is greater than the stiffness of the elastic segments (elements 304).

As per claim 11, clearly an intersection is graphically depicted with respect to at least Figure 3B, one that connects the spring bellows (elastic segment) to the shell segments.

As per claim 13, KOPELMAN discloses that the elastic segment can be provided as a mesh (e.g. See [0050]) and in the opinion of the examiner, a mesh acts as a shear reduction material due to how it is designed, so it would appear the KOPELMAN adequately equates to a shear reduction region.
	
As per claim 34, KOPELMAN discloses the utilization of a polymeric appliance, per se (e.g. See [0031]; “polymeric appliance”).

As per claim 52, KOPELMAN further discloses the utilization of a scanner (element 920) for obtaining digital representations of a patient’s teeth by scanning impressions taken of the teeth or by scanning the intraoral cavity and providing the digital representation to a data processing system (element 900) which then develops a treatment plan that is then transmitted to a fabrication system (element 922) to allow for the fabrication of the actual appliance (e.g. See [0063]).
	
As per claim 53, clearly KOPELMAN discloses the removable dental appliance being representative of an aligning tray, per se (e.g. See Figures 3A – 3C and their corresponding textual descriptions).

As per claim 54, since KOPELMAN discloses the consideration of the gingival margin of the teeth of the patient (e.g. see rejection of claims 3, 16 and 20, from above), and since the fabricated aligner mold clearly is designed in a manner that allows for the edge of the aligner to avoid direct contact with a very sensitive part of the gums (the gingival margin), clearly the features of this claims (gingiva) are adequately anticipated KOPELMAN.

As per claim 59, and as best understood, KOPELMAN adequately discloses the determination of dimensions and shapes of each of an ordered set of dental appliances (top and bottom aligners), wherein each appliance is configured to incrementally reposition the teeth of the patient to a more advanced position than an earlier appliance (e.g. since the purpose of the aligner is to reposition the teeth and since the repositioning of the teeth, much more often than not, CANNOT be obtained with only one set of aligners, clearly more than one set of aligners would be needed in order to properly reposition the teeth and this process would play out over many months using many different aligners; further in [0002] there is discussion of different appliances).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over KOPELMAN, as applied to claim 52, from above, and further in view of Hung, U.S. Patent Application Publication No. 2018/0235731.

As per claim 60, KOPELMAN fails to teach or adequately suggest the consideration of a maximum and minimum for force, per se.

In analogous art, Hung discloses this feature (e.g. See [0049]).

It would have been obvious to one of ordinary skill in the at the time the invention was made to have incorporated the teachings of Hung into KOPELMAN for the purpose of knowing the exact specification that would need to be applied to the teeth, from a force standpoint, so that enough force is applied to move the teeth, but not too much force is applied that might cause damage to the roots or the teeth themselves, and this would have been obvious so that the overall aligner fabrication and treatment occur optimally, safely and effectively.


Allowable Subject Matter
Claims 5, 8, 14 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 5 and 25, the prior art of record fails to disclose the thickness of a spring bellow to be about 0.025 millimeters and about 1.0 millimeter, and the thickness of the first and second shells is between about 0.25 millimeters and about 2.0 millimeters, in combination with the other claimed features and or limitations as claimed.

As per claim 8, the prior art of record fails to disclose the arcuate displacement comprising an outer radius of curvature between about 0.5 millimeters and about 2 millimeters, in combination with the other claimed features and or limitations as claimed.

As per claim 14, the prior art of record fails to disclose the shear reduction region of the spring bellow to comprise a cutout, in combination with the other claimed features and or limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        May 18, 2022
/RDH/